Case 7:18-cv-10353-VB Document1 Filed 11/07/18 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
JOHN VALENTINO
Index No.:
Plaintiff,
COMPLAINT
-against-
ECSI AMERICA INC., JOSEPH SPEZIO,
BRIAN AMICO, JOSEPH SPEZIO, JR., and
COMPETITION CARTING,
Defendants.
xX

Plaintiff JOHN VALENTINO, by his attorney Matthew Persanis, Esq. of Elefante &
Persanis, LLP, as and for his complaint against Defendants ECSI America Inc. (“ECSI”), Joseph
Spezio (“Spezio”), Brian Amico (“Amico”), Joseph Spezio, Jr. (“Spezio Jr.”) and Competition

Carting(“Competition Carting’”) (collectively “Defendants”), alleges as follows:

PRELIMINARY STATEMENT
1. Plaintiff John Valentino (“Plaintiff or “Valentino”) brings this action seeking
unpaid wages, including unpaid overtime compensation and interest thereon, reimbursement for
unlawful deductions, liquidated damages and other penalties, and reasonable attorneys’ fees and
costs, under, inter alia, the Fair Labor Standards Act (“FLSA”) §§6 and 7, 29 U.S.C. §§206 and
207.
2. This action further invokes diversity jurisdiction and the supplemental jurisdiction

of this Court to consider claims arising under New York Labor Law (“NYLL”) (e.g., New York
Case 7:18-cv-10353-VB Document1 Filed 11/07/18 Page 2 of 7

Wage Payment Act; NY Labor Law §§191, 193, 195, and 12 N.Y.C.R.R. Part 141-2.10, Part
142, and NY Labor Law §215).
JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction of this action pursuant to the provisions
_ of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§201 et seq., including under 29
U.S.C. §§207, 216 and 217. This Court also has jurisdiction in light of the existence of a
controversy arising under the laws of the United States (28 U.S.C. §1331), and supplemental
jurisdiction to consider claims arising under New York state law, pursuant to 28 U.S.C. §1367.

4. Venue as to Defendants is proper in this judicial district pursuant to 28 U.S.C.
§1391. Defendants transact business and have agents in the Southern District and are otherwise
within this Court’s jurisdiction for purposes of service of process. Defendants operate facilities
and employed Plaintiff in this judicial district.

5. This Court has personal jurisdiction over the Defendants pursuant to New York
Civil Practice Law and Rules §301, in that, inter alia, Defendants reside and/or transact business
within this State, employed Plaintiff within the State of New York and otherwise engaged in
conduct that allows for the exercise of jurisdiction as permitted by the Constitution of the United
States and the law of the State of New York, and accordingly may be served with process
pursuant to Fed.R.Civ.P. 4(h)(1).

THE PARTIES

Plaintiff

6. Plaintiff is an adult natural person who resides in Mohegan Lake, New York.

7. Plaintiff performed residential garbage removal as a driver and helper.

Defendants
Case 7:18-cv-10353-VB Document1 Filed 11/07/18 Page 3 of 7

8. Upon information and belief, Defendant ECSI is a Florida corporation doing
business in the State of New York, Westchester County, with a principal place of business
located at One Radisson Plaza, gt EF loor, New Rochelle, NY 10801.

9. Defendant ECS] is a residential garbage collection service that employed the
Plaintiff during all relevant time periods.

10. Defendant Joseph Spezio is the owner of ECSI and Competition Carting and has a
business address of One Radisson Plaza, gh p loor, New Rochelle, NY 10801.

11. Defendant Brian Amico is an employee of and supervisor at ECSI and
Competition Carting and has a business address of One Radisson Plaza, 8" Floor, New Rochelle,
NY 10801.

12. Defendant Joseph Spezio, Jr. is a supervisor/owner at ECSI and Competition
Carting and has a business address of One Radisson Plaza, 8" F loor, New Rochelle, NY 10801.

13. Defendant Competition Carting is a residential garbage collection service located
at One Radisson Plaza, 8"" Floor, New Rochelle, NY 10801 that employed the Plaintiff during all
relevant time periods.

14. Defendants Spezio Jr. and Amico were responsible for employee work schedules
and the payment of wages.

FACTUAL ALLEGATIONS

15. As described herein, Defendants have knowingly engaged in unlawful business

practices by requiring the Plaintiff to work numerous hours of overtime on a daily and/or weekly

basis without overtime compensation.
Case 7:18-cv-10353-VB Document1 Filed 11/07/18 Page 4 of 7

16. Defendants have been and continues to be an employer engaged in interstate
commerce and/or the production of good for commerce, within the meaning of the FLSA, 29
U.S.C. §§206(a) and 207(a).

17. Atall relevant times, Defendants employed Plaintiff within the meaning of the
FLSA.

16. — At all relevant times, Defendants employed Plaintiff within the meaning of the
NYLL, §§2 and 651.

17. Upon information and belief, at all relevant times, Defendants ECSI America, Inc.
and Competition Carting each have annual gross revenues in excess of $500,000.00.

18. The Defendants failed to pay the Plaintiff proper wages, including overtime
wages, for hours worked from 2016-2017.

19. The Defendants deducted % hour’s wages from the Plaintiff's pay each day for
lunch, but the Plaintiff was not allowed to take a lunch break; instead, Defendants Spezio Jr. and
Amico directed the Plaintiff to eat his lunch in the garbage truck as he drove.

21. Although the Plaintiff clocked in and out each day, Defendants ignored the time
records and would instead pay the Plaintiff based upon their estimates of the time they believed
he had worked.

22. Upon information and belief, the Defendants’ failure to pay the Plaintiff proper
wages was willful.

AS AND FOR A FIRST CAUSE OF ACTION
FLSA Overtime Wage Violations 29 U.S.C. §§201 et seq.

23. Plaintiff repeats and realleges each allegation in the preceding paragraphs as

though more fully set forth herein.
Case 7:18-cv-10353-VB Document1 Filed 11/07/18 Page 5 of 7

24. —_ Atall times relevant hereto, Defendants have been employers engaged in
commerce as defined under 29 U.S.C. §203(b) and (d). Defendants employed Plaintiff as a
driver and helper for their residential garbage removal service, a position which engaged the
Plaintiff in commerce as defined under 29 U.S.C. §§203(b), (e), (g) and 29 U.S.C. §207(a)(1).
At all times relevant hereto, Defendants have been an “enterprise engaged in commerce or in the
production of goods for commerce,” as defined under 29 U.S.C. §203(s)(1).

25. Inthe performance of his duties for the Defendants, Plaintiff often worked more
than forty (40) hours per week, yet did not receive overtime compensation for such work as
required by the FLSA, 29 U.S.C. §§206 and 207. The precise number of unpaid overtime hours
will be proven at trial.

26. Defendants’ violations of the FLSA were willful violations within the meaning of
29 U.S.C. §255(a).

27. Accordingly, Plaintiff seeks judgment against Defendants for all unpaid wages,
including overtime wages owed by Defendants to Plaintiff for the three-year period preceding
the filing of this case, together with an award of an additional equal amount as liquidated
damages, and costs, interest and reasonable attorneys’ fees, as provided for in 29 U.S.C. §216(b).

AS AND FOR A SECOND CAUSE OF ACTION
New York Labor Law—Overtime Wages

28. Plaintiff repeats and realleges each allegation in the preceding paragraphs as
though more fully set forth herein.

29. The overtime wage provisions of the NYLL, including Article 19, and its
supporting regulations, apply to Defendants and Plaintiff.

30. Defendants willfully failed to pay Plaintiff for all of the hours that he worked in

excess of forty (40) hours in a work week.
Case 7:18-cv-10353-VB Document1 Filed 11/07/18 Page 6 of 7

31. Defendants willfully failed to pay Plaintiff premium overtime at the rate of time
and one-half his regular hourly rate for all hours worked in excess of forty (40) hours per work
week.

32. Defendants willfully failed to maintain accurate records of time worked by the
Plaintiff.

33. Asaresult of Defendants’ willful failure to pay Plaintiff overtime wages for hours
worked in excess of forty (40) hours per work week, Plaintiff is entitled to compensation for
unpaid overtime, liquidated damages, attorneys’ fees and costs of the action, and pre-judgment
and post-judgment interest.

AS AND FOR A THIRD CAUSE OF ACTION

34. Plaintiff seeks and is entitled to recover damages for Plaintiff's failure to provide

a statement and information required by NYLL § 198(1-b) and (1-d) and NYLL §195(3).
AS AND FOR A FOURTH CAUSE OF ACTION

35. Plaintiff seeks and is entitled to recover damages for his unpaid regular wages,

damages pursuant to NYLL 190 et seq. 650 et seq., Attorney’s fees and costs, pre and post

judgement interest, along with such other relief as this Court deems just and proper.

WHEREFORE, the Plaintiff respectfully requests that the Court grant the following
relief:
1. That the Court rule that the Defendants violated the overtime provisions of the

FLSA and NYLL as to Plaintiffs;
Case 7:18-cv-10353-VB Document 1 Filed 11/07/18 Page 7 of 7

2. That the Court make an award to Plaintiff of damages and/or restitution for the
amount of unpaid compensation, unpaid overtime compensation, including interest thereon, and
statutory penalties in an amount to be proven at trial, as well as liquidated damages.

3. An award of statutory damages for Defendants’ failure to provide Plaintiff with

statement and information required by NYLL § 195(1) and NYLL §195(3).

4. For all other Orders, findings and determinations identified and sought in this
Complaint;
5. For pre-judgment and post-judgment interest on the amount of any and all

economic losses, at the prevailing legal rate and to the fullest extent allowed by any law;
6. For reasonable attorneys’ fees and expenses of this action, pursuant to 29 U.S.C.
§216(b), New York Labor Law and as otherwise provided by law; and

7. Such other relief as this Court deems just and proper.

Dated: November 7, 2018
Eastchester, New York

ELEFANTE & PERSA 1S, LLP

Matthew Persarlis, Esq. (MP 1182)
Attorney for Defendant

141 Hillside Place

Eastchester, NY 10709

Tel: (914) 961-4400

Fax: (914) 961-4402
